02/23/2022



                                                                                                 Case Number: DA 19-0396


 1

 2

 3

 4

 5
                   IN THE SUPREME COURT OF THE STATE OF MONTANA
 6

 7
     BILLY LEE HENDERSON, III,                             Cause No. DA-19-396
 8                   Appellant / Defendant,
            -vs-
 9
                                                           ORDER GRANTING EXTENSION
10   STATE OF MONTANA,
                    Appelle / Plaintiff.
11

12         Upon Appellant / Defendant’s foregoing motion and good cause appearing therefor;
           IT IS HEREBY ORDERED;
13
           That Appellant / Defendant is granted an extension of time for the filing of Appellant’s
14         opening brief, from the current deadline of February 22, 2022 to the date of March 22,
15         2022.

16
           DATED this _____ day of February, 2022.
17

18
                                                _______________________________
19                                              BOWEN GREENWOOD
                                                CLERK OF THE SUPREME COURT
20

21   CC:   Stevenson Law Office
           Montana Attorney General
22

23

24

25                                                                                    Electronically signed by:
                                                                                            Mike McGrath
                                                                               Chief Justice, Montana Supreme Court
                                                                                          February 23 2022